            Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 1 of 38



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF BENJAMIN STEINMETZ
 FOR AN ORDER TO TAKE DISCOVERY FROM
                                                               Case No. ____________
 VALE S.A., VALE AMERICAS INC., RIO TINTO
 PLC, AND RIO TINTO LIMITED PURSUANT TO
 28 U.S.C. § 1782



   DECLARATION OF DR. AVI YANUS IN SUPPORT OF APPLICATION FOR AN
   ORDER TO TAKE DISCOVERY FROM VALE S.A., VALE AMERICAS INC., RIO
     TINTO PLC, AND RIO TINTO LIMITED PURSUANT TO 28 U.S.C. § 1782

     Pursuant to 28 U.S.C. § 1746, I, Dr. Avi Yanus, hereby declare and state as follows:

       1.      I am a citizen of the United Kingdom and a citizen of the State of Israel.

       2.      I am the sole director of B.C. Strategy UK Ltd. (“Black Cube,” the “Company,”

or “BC”) and have been so since the founding of the company in 2012. I hold a bachelor’s degree

(with honors) in economics and management from the Technion – Israel Institute of Technology,

a master’s degree (with honors) in business administration from Tel Aviv University, and a Ph.D.

in business administration from Tel Aviv University.

       3.      I submit this Declaration in support of the Application of Benjamin Steinmetz

(“Steinmetz”) under 28 U.S.C. § 1782 to take discovery from Vale S.A., Vale Americas Inc., Rio

Tinto plc, and Rio Tinto Limited for use in legal proceedings in the U.K. originated from a joint

venture entered into between Vale S.A. (“Vale”) and BSG Resources Limited (“BSGR”), in April

2010, to develop an iron ore mining concession in Eastern Guinea, believed to be one of the largest

untapped deposit of iron ore in the world (“Simandou”).
            Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 2 of 38



       4.      The information contained in this statement is based upon my own knowledge

and/or belief, except where stated otherwise. When information is not based upon my own

knowledge, I will explain the source of the information and/or belief.

I.     Background

       5.      Black Cube is a business intelligence firm. The Company owns, through B.C.

Strategy Ltd. (Israel), the Black Cube brand in Israel, the United Kingdom, the European Union,

the United States, and 25 other jurisdictions.

       6.      Black Cube is comprised of a select group of veterans of special units in the Israeli

intelligence community and skilled intelligence officers with a background in law and finance. The

Company has over 120 employees, including attorneys, economists, and financial professionals,

who use a combination of their legal, business, and intelligence experience. Black Cube’s offices

are located in London, Tel Aviv, and Madrid, and its client base includes international corporations

and international law firms.

       7.      The Company is engaged for its expertise in intelligence collection and analysis,

specifically in support of legal proceedings and arbitrations of extraordinary complexity and

international scope, such as disputes that are litigated in several jurisdictions simultaneously,

complex white-collar disputes, international investment disputes, and asset tracing and

enforcement.

       8.      Black Cube’s general operating procedures and methodologies are tailor-made in

accordance with legal advice and guidance obtained from top-tier law firms in the U.S., England,

and Israel. In addition, Black Cube obtains legal advice from external counsel regarding the

jurisdictions in which it operates in a specific case in order to verify and affirm that the

methodologies used are in compliance with relevant criminal law.


                                                 2
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 3 of 38



II.    The Investigation’s Background

       9.      We have been informed of certain facts regarding the dispute originated from a joint

venture agreement entered into between BSGR and Vale in April 2010 to develop the Simandou

iron ore deposit.

       10.     BSGR was granted prospecting permits for areas referred to as Simandou North and

South by the Guinean government in February 2006. Following successful exploration operations

and the submission of a feasibility study, BSGR signed a base convention with the Government of

Guinea in December 2009 and was subsequently awarded a mining concession for Zogota, a

mining region located in Simandou South, in March 2010. In addition, BSGR was granted

prospecting permits for areas referred to as Simandou Blocks 1 and 2 in December 2008. The

Zogota concession and the Simandou Blocks 1 and 2 concessions (the “Mining Rights”) were the

assets chosen for development by BSGR and Vale’s joint venture.

       11.     In 2009, Vale approached BSGR to buy an interest in these mining rights.

       12.     In March 2010, BSGR and Vale began negotiating a joint venture. During these

negotiations, Vale contracted several law and accountancy firms, as well as a risk assessment

company, in order to conduct its due diligence prior to entering the joint venture.

       13.     On April 30, 2010, upon the completion of the due diligence process and approval

of the transaction by Vale’s board, Vale entered into a joint venture with BSGR to develop the

Mining Rights.

       14.     In October 2012, a technical committee organized by the newly-appointed

Government of Guinea notified Vale and BSGR’s joint venture, Vale BSGR (Guinea) Limited (the

“Joint Venture” or “VBG”), that it was evaluating the manner in which BSGR had obtained the

Mining Rights. The technical committee explained that it was investigating allegations that BSGR


                                                 3
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 4 of 38



had acquired the Mining Rights through bribery of Guinean government officials, including

Mamadie Touré, the fourth wife of the late President Lansana Conté.

       15.     On April 17, 2014, the Government of Guinea revoked the Mining Rights, alleging

that BSGR had engaged in bribery and corruption.

       16.     On April 28, 2014, Vale filed its request for arbitration with the LCIA, seeking the

return of the US $500 million it paid to BSGR, along with approximately $700 million it claimed

to have spent on the development of the Mining Rights. Vale also sought the rescission of the Joint

Venture agreements.

       17.     Vale’s main claims in the arbitration were as follows: (i) Vale had no knowledge of

any wrongdoings which led to BSGR obtaining the Mining Rights; and (ii) Vale relied on BSGR’s

representations as well as its belief that the Mining Rights were acquired lawfully while entering

the Joint Venture. Vale claimed that had it not relied on the representations made by BSGR, it

would not have entered into the Joint Venture.

       18.     The arbitration tribunal issued its final award on April 4, 2019, holding BSGR liable

on each of Vale’s claims, and awarding Vale US $1,246,580,846 in damages, as well as pre and

post award interest, costs, and legal fees.




                                                 4
              Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 5 of 38



III.    Black Cube’s Investigation

        19.     On December 29, 2019, Black Cube began investigating the events leading up to

the dispute, focusing on Vale’s knowledge of BSGR’s alleged misconduct in obtaining the Mining

Rights. Mr. Steinmetz commissioned Black Cube with regards to this investigation.

        20.     Black Cube’s research team performed comprehensive research across multiple

sources: public registries in numerous jurisdictions, various documents pertaining to the matter,

social media profiles, open-source information obtained by deep web analysis, web mapping

services and multiple databases and database aggregators such as Lexis Diligence, Pipl, Checkr,

D&B and more.

        21.     In addition to conducting open source research, during the investigation Black Cube

also contacted a number of individuals who are familiar with the case and the relevant parties. The

objective of these in-person meetings was to obtain information relevant to the case through

conversation with the individuals. The conversations took place in person during meetings in

public places or through video conference calls or telephone calls.

        22.     The conversations were recorded during these meetings.             Needless to say,

recordings are only made in jurisdictions where it is lawful to record a conversation with consent

from only one of the parties to the conversation (“one-party consent states”). It should further be

noted that when required by the laws of the relevant jurisdiction, Black Cube also utilizes licensed

local investigation firms to assist with its investigations.

        23.     Each conversation is recorded from start to finish, without breaks, and multiple

recording devices are used to ensure that all statements are captured during the meeting. Black

Cube preserves each of the audio recordings in its entirety and does not alter the original recordings

in any way.


                                                   5
               Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 6 of 38



        24.     The individuals with whom Black Cube made contact and provided relevant

evidence are listed below, along with the date and location(s) of Black Cube’s meetings with those

individuals:

        A.      Mr. Jose Carlos Martins (“Martins”)

        25.     Jose Carlos Martins is a Brazilian citizen. Martins was an Executive Director at

Vale between 2004 and 2014. Martins is the most senior person in Vale that was involved in the

deal that is still alive today.

        26.     Martins was the head of the Iron Ore division at Vale and one of the key figures in

facilitating the Joint Venture between Vale and BSGR at the time of the aforementioned events.

Martins was highly involved in negotiations with BSGR, the due diligence process, and the

approval of the Joint Venture by Vale’s board of directors.

        27.     Black Cube’s agent met Martins three times, on February 12, 2020 and February

13, 2020 in New York State, U.S. and on March 30, 2020 on a Skype video call, while Black

Cube’s agent was in Israel. Black Cube’s agent presented himself as a partner in an investment

consultancy firm.

        28.     All three conversations with Martins were conducted in English, recorded using a

recording device and transcribed. The meetings were held in a friendly and relaxed environment.

The information provided by Martins was given in a completely voluntary manner.

        B.      Mr. Alex Monteiro (“Monteiro”)

        29.     Alex Monteiro is a Brazilian citizen. Monteiro was employed by Vale between

2006 and 2014 and served as General Manager of Corporate Mergers & Acquisitions between 2010

and 2011 and as Director of Mergers & Acquisitions between 2011 and 2014.

        30.     Monteiro was heavily involved in the due diligence process Vale conducted prior to

entering the Joint Venture with BSGR during the time of the aforementioned events.
                                              6
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 7 of 38



       31.     Black Cube’s agent met Monteiro once, on March 30, 2020 on a Skype video call,

while Black Cube’s agent was situated in Israel. Black Cube’s agent presented himself as an

independent financial advisor.

       32.     The conversation with Monteiro was conducted in English, recorded using a

recording device, and transcribed. The meeting was held in a friendly and relaxed environment.

The information provided by Monteiro was given in a completely voluntary manner.

       C.      Mr. Denis Thirouin (“Thirouin”)

       33.     Thirouin is a French citizen who is based in Paris, France. Thirouin was a mining

consultant for Vale in Guinea.

       34.     Thirouin played a crucial role in assisting Vale’s team in Guinea during the due

diligence process. Therefore, Thirouin was exposed to the parties’ understandings of each other’s

representations and their real time perceptions of what had occurred prior to the negotiations stage.

       35.     Black Cube’s agent held a WhatsApp call and a phone call with Thirouin, on May

3, 2020 and May 14, 2020 while the agent was situated in Israel. Black Cube’s agent presented

himself as a partner in an advisory firm.

       36.     The conversation with Thirouin was conducted in French, recorded using a

recording device and transcribed. The phone conversations were held in a friendly and relaxed

environment. The information provided by Thirouin was given in a completely voluntary manner.




                                                 7
               Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 8 of 38



IV.      Black Cube’s Findings

         37.      As described below, Black Cube’s operations provided trustworthy evidence which

indicates the following: 1

         A.       Vale was desperate to obtain the Mining Rights at Simandou.

         38.      During the first meeting with Martins, he mentioned that Vale was highly motivated

to enter the Joint Venture, as Simandou was the “only open door in Africa” to maintain Vale’s iron

ore market share:


    Martins      It was very important, it was the only door open.

    BC Agent In Africa?

    Martins      In Africa.

    BC Agent So, you wanted to be in Africa?

    Martins      Yeah. We want to go in this tenement. Unfortunately, you don’t have this

                 in Fifth Avenue.

         39.      In addition, Martins described how several members of Vale’s board applied

pressure in favor of entering the Joint Venture due to their affiliations with Brazil’s then-president,

Luiz Inácio Lula da Silva (“Lula”), who sought to increase Brazil’s influence in Africa at the time:

    Martins      I believe it’s because the very nature of the company. Vale is not state-

                 owned, but the government has a lot of participation in it. At the time, the

                 Brazilian president, Lula--.

    BC Agent Lula. He was in prison?




1
 All the citations referred to below are based on all of the raw recordings produced in the meetings. Bracketed phrases
“[]”, were added by BC when needed.
                                                          8
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 9 of 38



 Martins      Yeah. He was willing to go to Africa. Brazil has to be close to Africa. So,

              he supported it. So, all the guys in the board that were from the

              government, supported him.

       B.      Vale believed there was something wrong with the way the concessions were
               obtained by BSGR prior to entering into the Joint Venture agreement.

       40.     When Martins began describing the events which led to Vale entering the Joint

Venture with BSGR, he immediately concluded the sequence of events by mentioning that despite

being a good deal that was well-structured, there was a fault in its origin.

 Martins       So, it took six months negotiating the value and also making the due diligence,

               okay? And, as I told you, we make a business plan for the mine, 50% each,

               and the business value was 5 billion. That NPV, the NPV of the investment

               and—was 5 billion, so we bought 50%. And there we have to carry the

               partner, we’ll gonna make a whole investment and he’ll pay his part using the

               future profit. There is a very good interest rates—The deal was very well

               structured, okay? But there was a fault in the origin.

       41.     Martins also mentioned that Vale’s “first hint” was that BSGR could not have

obtained the concessions because of Steinmetz’s blue eyes, as the granting of the license made no

sense to anyone in the mining industry:

 Martins      This guy, this Jewish guy, because of his close relationship, big and

              beautiful blue eyes.

 BC Agent He is?

 Martins      Yeah, actually, he has blue eyes.

 BC Agent Okay. Because you called him ‘blue eyes’, so I was wondering if he really

              has blue eyes.

                                                  9
              Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 10 of 38



 Martins       No, no, blue eyes. The name is Benjamin Steinmetz.

 BC Agent Okay.

 Martins       He’s Jewish, lives in Israel--.

 BC Agent Never heard of him.

 Martins       So, he won the tenement. And nobody in the mining industry got it.

               Why? So, that was the first hint, okay? but was not only because of his

               blue eyes, but he got it.

        42.     Martins continued to describe how despite Vale’s understanding that the Mining

Rights must have been obtained by alleged misconduct, it decided to turn a blind eye and enter the

deal, due to its lucrativeness:

 Martins       I always said, ‘Why this guy got this beautiful tenement? Because of his

               blue eyes, beautiful blue eyes? It’s impossible. Something wrong is here.’

 BC Agent      So, you felt it?

 Martins       I felt. And I talk in the board, I told this, ‘Look, we are entering this

               business, but we are closing our eyes.’ So--.

 BC Agent      Closing eyes, like the monkeys, huh?

 Martins       Yeah, yeah.

 BC Agent      Because you probably wanted a deal.

 Martins       Yeah, yeah, because it’s the only way to get into.

        43.     At a different stage in the conversation, Martins described how these sentiments

were not hidden from Vale’s board of directors, who did not like the idea of engaging in a

transaction under such circumstances, but decided to proceed anyways, as this opportunity was

considered important for the company:


                                                  10
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 11 of 38



 BC Agent     What was the reaction in the Vale board of directors when you say,

              ‘Something doesn’t smell right.’?

 Martins      They didn’t like it. They didn’t like but they accept.

 BC Agent     Because the deal was good?

 Martins      Was important for the company.

 BC Agent     Was what?

 Martins      It was very important.

       44.     When Monteiro was asked about Vale’s state of mind prior to the signing of the

Joint Venture agreements, he echoed Martins’ statement that there was a “bad smell” to the deal

and added that several directors at Vale attempted to persuade Vale’s CEO Roger Agnelli

(“Agnelli”) to refrain from entering the Joint Venture at that stage: Monteiro even stressed that

due to these failed attempts, his superior, Vale’s CFO at the time Fabio Barbosa, stepped down

from his position:

 Monteiro      That I believe that he [the CEO] was kind of more, aggressive than I

               believe that he should be. A lot of people tried to convince him, my

               boss left the company because of that and so on.

 BC Agent      Oh, okay.

 Monteiro      Because-- yeah, because we were not-- by the end of the day, we were

               not able to convince him. And of course the reason why we were not

               able to convince him was that because we didn’t have any credible

               allegation. All the diligence we did was fine, but still, there was that

               smell of something that could have been done wrongly.




                                                  11
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 12 of 38



       45.     At a certain point during the conversation with Martins, Martins mentioned that

there was “no doubt” that there was something wrong with the way the concessions were obtained

by BSGR:

 Martins      The guy was very good relationship all over the world. And well-looking

              and good speech, and so and so. But we know that something was

              wrong, we have no doubt about it.

 BC Agent No doubt?

 Martins      No doubt.

       C.      Vale’s beliefs about the way the concessions were obtained by BSGR were
               supported by BHP and Rio Tinto prior to signing the agreement.

       46.     During the second meeting with Martins, he mentioned that at a certain point during

the negotiations with BSGR, Vale was told by BHP Group Limited (“BHP”) and Rio Tinto Limited

(“Rio Tinto”), who hired a private intelligence company, that BSGR’s Mining Rights had been

obtained through alleged misconduct:

 Martins      First, the competitors, always talking to us that: ‘Oh, don’t do it because

              there is something wrong there’.

 BC Agent Okay.

 Martins      Okay? ‘We made investigation--.'

 BC Agent Ah, they said they made investigation?

 Martins      Yeah.

 BC Agent Who is the competitors?

 Martins      BHP and Rio.

       47.     Martins further disclosed that this information was presented to Vale’s board of

directors:

                                                 12
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 13 of 38



 Martins       The competitors also told us, okay? Rio Tinto and BHP, because they were

               involved also-- this, I better not to get involved with this guy--.

 BC Agent      Ah, so they told you.

 Martins       They told me.

 BC Agent      And the board knew about that.

 Martins       Everybody knows about it, there was no secret, okay?

       48.     Subsequently, Martins elaborated as to how BHP and Rio Tinto’s investigators

obtained this information from BSGR’s inner circle:

 Martins      They hired some intelligence company--.

 BC Agent     Umm-hmm.

 Martins      -normally it’s from Israel.

 BC Agent     Okay.

 Martins      And the company was also from Israel, so they got someone almost

              insider, okay?

 BC Agent     Ah, really?

 Martins      Yeah. Because this guy--.

 BC Agent     So, how come there was no proof if they hired an intelligence--.

 Martins      Oh, it’s because people talk, but they don’t put on paper.

 BC Agent     Okay. So, just talking?

 Martins      Yeah, it was talk because, you know, this guy, Steinmetz, all the-- all his

              officers came from Israeli spy agents, what’s the name, it’s--.

 BC Agent     Okay. It’s not CIA, CIA is America--.

 Martins      It’s a kind of--.


                                                  13
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 14 of 38



 BC Agent     Yeah, okay.

 Martins      -more efficient, more efficient than CIA. So, they, oh my God, the name

              comes and goes. So, in this area, Israel is the most developed country in

              surveillance, they go to the cloud, they get everything is in cloud.

 BC Agent     So, we have to be careful

 Martins      Yes. No, no, it’s true. Later I’ll tell you why. And—So, they’re having a

              relationship with them--.

 BC Agent     So, the competition hired, hired some--.

 Martins      Another agents, another company--.

 BC Agent     -to find some proof--.

 Martins      -yeah, yes.

 BC Agent     -some, some.

 Martins      There was no proof, but the guys talked to each other.

 BC Agent     Okay.

 Martins      So, they get the information that something’s wrong.

 BC Agent     And they gave it to you.

 Martins      And they told us--.

       49.     Martins concluded the story by using the Portuguese proverb, “we witnessed the

miracle, yet not the saint”, which means Vale was told what others believed had occurred, but was

not told the exact circumstances of how this supposedly happened:

 Martins      They told us the, the miracle but they don’t told us the Saint, okay?




                                                 14
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 15 of 38



              But they told, ‘Okay, we know that there was some monkey business

              here, you are putting your hands in something that is dirty, blah, blah,

              blah, blah’.

 BC Agent And that’s—the board knew?

 Martins      Knew.

       50.     Martins also stressed that Vale’s board knew about this information, yet decided to

take the risk of proceeding with the deal:

 BC Agent And the board was aware of everything?

 Martins      And board was aware of everything. But, you know, it is the only door

              open. We enter this door--.

 BC Agent Because it was open.

 Martins      That’s only the door open, so-- And then we run the risk.

       D.      Vale realized the validity of the permit had been flawed due to lack of
               parliamentary confirmation.

       51.     Another cause for Vale’s doubtfulness regarding the legal validity of BSGR’s

Mining Rights was that Guinean law mandates that any granting of mining licenses in the country

must be confirmed by the Guinean parliament. Since the Guinean parliament was dissolved at the

time, Vale suspected that BSGR’s concessions might not be valid.

       52.     Monteiro explained Vale’s doubts during his meeting in detail:

 Monteiro      It was mainly because there was a rule in Guinea that the Parliament

               has to confirm a permit that is given, a permit that’s given to a mining

               company. And in that case, because there was no parliament at that

               time, because the government had to dissolve the Parliament, then that

               guy did not went through that process.

                                                15
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 16 of 38



 BC Agent      Umm-hmm.

 Monteiro      So, he said, ‘Well, the validity of the permit is not 100% because he has

               not been through a parliament confirmation.’

       53.     Monteiro continued to describe how, as a result of these doubts, some of Vale’s

directors urged Vale’s CEO at the time, Agnelli, not to pay BSGR “a penny” but rather to put the

money in escrow, and let the new Guinean government to run its own investigation and due

diligence process in order to secure Vale:

 Monteiro       Actually, at that time, the CEO of Vale was quite keen on acquiring those

                assets.

 BC Agent       Umm-hmm.

 Monteiro       Our recommendation was to put everything on escrow.

 BC Agent       Umm-hmm.

 Monteiro       Do not pay one penny to the guy--.

 BC Agent       Yeah.

 Monteiro       -until we could-- because there was to happen a changing government in

                Guinea. So, what we recommended was that, ‘Let’s put everything in escrow

                until the new government takes place, runs its diligence, its investigation,

                and then we are secure.’ But the president-- the CEO at that time was so-- he

                was very afraid that the Chinese could put their hands on those reserves--.

 BC Agent       Umm-hmm.

 Monteiro       And China is the largest customer of Vale.

       54.     When Martins was asked about Vale’s risk assessment regarding the transaction, he

emphasized Vale’s inability to anticipate the new Guinean government’s change of approach rather


                                               16
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 17 of 38



than Vale’s awareness of the alleged wrongdoings which led to BSGR obtaining the Simandou

concessions:

 Martins       So, that was the situation. It was a big mistake from our side because we never

               thought about that the new government will change everything. And it was

               very interesting.

 BC Agent      So, actually you went to the deal--.

 Martins       Knowing.

 BC Agent      -knowing that there is a problem with the—it was obtained by--.

 Martins       Yes. We know but there is no proof.

       E.      Vale signed and approved the deal despite its belief that the Mining Rights
               were improperly obtained by BSGR.

       55.     During the course of multiple meetings with Vale’s executives, Black Cube’s agents

encountered numerous statements that Vale “knew” that alleged wrongdoings led BSGR to

obtaining the Mining Rights, despite not finding any concrete evidence to support these allegations

during the due diligence process.

       56.     However, since the Joint Venture was a crucial and unique business opportunity,

Vale decided to enter the agreement and to approve it at the board level.

       57.     When Martins was asked about the way Vale viewed the deal, he compared the

situation to intimate relations with a beautiful girl that has HIV:

 Martins       Everybody knows that there was something wrong.

 BC Agent      Everybody?

 Martins       Everybody.

 BC Agent      All the, all the board. Not only you? They understood that something was

               wrong?

                                                  17
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 18 of 38



 Martins       Myself, the CEO. But it was so important not to let this buying to get the

               competition hands, you know--.

 BC Agent      So, you decided to go ahead with the deal--.

 Martins       Not to use—like you get a beautiful girl--.

 BC Agent      I like it.

 Martins       -you bring her to your room, she’s naked, marvelous, and then she says:

               ‘A little problem, maybe I am with AIDS’, okay? It’s a problem.

 BC Agent      So, everybody knew there’s something wrong in there?

 Martins       Yeah.

       58.     When Thirouin was asked about Vale’s understanding of the manner in which the

concessions were obtained, he stressed that Vale was fully aware of these concerns (translated from

French):

 BC Agent          Did they, did they-- when Vale started the partnership, did they

                   know-- were they aware of the way the license had been obtained

                   by the partner?

 Thirouin          Oh well, obviously, yes. They were aware, right. Even if-- well,

                   you know, really, people talk. If you will, all of this goes through

                   ministries, so, people talk about it, really.

       59.     Thirouin stated that there was a difference between the level of knowledge Vale’s

geologists had in comparison to its higher management, yet emphasized that the latter group was

fully aware:

 Thirouin          Sometimes, the people who investigated in the field are not exactly

                   aware of what happened. And in the case of Vale, that is what


                                                   18
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 19 of 38



                 happened. The geologists with whom I worked, they are the-- so,

                 we made sure that all the documents were in order, and then after

                 that, general management in Brazil took over. So, it is someone

                 from general management who fiddled with another partner.

 BC Agent        Yes. And so, Vale knew perfectly well about the way the license

                 had been obtained by the partner?

 Thirouin        Well yes, of course.


       60.     In addition, Thirouin confirmed that it was within Vale’s interests that nothing be

found in the due diligence process, enabling the deal to move forward:

 BC Agent        Yes, but that’s what I’d like to understand, it is that Vale, from the

                 beginning, was aware of the way the license had been obtained by

                 the partner. And so, so, was it in its interest that nothing would be

                 found in the due diligence?

 Thirouin        Obviously.


       61.     Martins further described how Vale’s board shared the officers’ awareness of the

problematic nature of the Mining Rights:

 BC Agent     In the board there was a discussion if to go to the deal or not. So, the CFO

              was against?

 Martins      Yeah, but this is—was in the officer’s level, okay?

 BC Agent     After?

 Martins      In the officer’s level. When you go to the board--.

 BC Agent     Yes.



                                                19
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 20 of 38



 Martins      -only one position, our CEO was very strong.

 BC Agent     And he was for, for the deal?

 Martins      Yeah, in favour of the deal. I was in favour of the deal; I was in charge of

              the business.

 BC Agent     All the board knew about the question marks—about the problematics--

 Martins      Yeah, yeah.

 BC Agent     Yes.

 Martins      We never, we never hide, okay? Never hide.

 BC Agent     Okay, so it was open on the board that--.

 Martins      It was open, okay?

 BC Agent     That it’s Africa, and the way it was obtained--.

 Martins      Yeah.

       62.     Martins disclosed that the board was fully aware that it is impossible to invest in

Africa without “getting your hands dirty.” Therefore, despite knowing how the concessions were

obtained, Vale’s board voted in favor of the deal unanimously:

 Martins      So, such countries like Africa, it’s very difficult to go to Africa without

              get your hands dirty some way.

 BC Agent And you said that the board knew about that?

 Martins      Yeah. They know completely, cause they know, in the past in Brazil was

              the same.

 BC Agent And there was no part of the board that was against the deal completely?

 Martins      No, no, no.

 BC Agent So, everybody was for the board.


                                                 20
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 21 of 38



 Martins      Everybody is in favour, there is no vote against--.

 BC Agent Without all the red flags and the nose closed and--.

 Martins      No vote against it. 100% in favor of doing the deal.

 BC Agent And they knew it’s Africa, they knew the deal was very fishy?

 Martins      Yeah, there was some issues involved.

       63.     Martins’ reference to similar practices in Brazil in the past serves as an additional

indication of the content of Vale’s “knowledge.” This is a clear reference to a culture of corruption

which was widespread in Brazilian politics.

       64.     During the third meeting with Martins, he mentioned that the discussion regarding

the alleged wrongdoings that led to obtaining the Mining Rights was never recorded in Vale’s

board meeting minutes:

 BC Agent      I want to ask you, one other thing is, when you put everything to the board, you

               said everything was on the table for the board, everything in the board also was

               written on a protocol for the board?

 Martins       Yes.

 BC Agent      Or something you say, ‘No, we don’t write it because it doesn’t smell good.’, or

               something like that?

 Martins       No, no. We only wrote-- what is our intuition was not written, okay, was told.

 BC Agent      So, it wasn’t written in the papers?

 Martins       Was not written.

 BC Agent      So--.

 Martins       We told everything we did in the due diligence process. Everything we did, we

               looked this, we looked that, blah, blah, blah.


                                                 21
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 22 of 38



 BC Agent      No, no, but all your-- before the due diligence, all your thoughts and suspicions

               about--.

 Martins       No, no.

 BC Agent      No, it wasn’t written?

 Martins       Only told.

 BC Agent      Ah, okay.

 Martins       Because if it was written--.

 BC Agent      Then it’s a problem?

 Martins       Even when we told one of the board members said, ‘Don’t tell me, I don’t want to

               know at all.’ We don’t want […] at all--.

 BC Agent      ‘I want to go ahead with a deal, don’t tell me.’

 Martins       Yeah, yeah.

 BC Agent      Okay.

 Martins       You prove it’s good strategically so, we’re gonna give you, I would say, go ahead,

               but don’t tell me anything else. But I have to tell because was important to tell,

               okay.

       65.     Martins later stressed that despite the results of the completed due diligence process,

which did not find any evidence of misconduct, he notified the board of his belief that there was

“something wrong” with the deal and that moving forward with the Joint Venture would necessitate

doing so with Vale’s “nose closed.” Martins further mentioned that the board was reluctant to hear

anything further regarding the matter and the board ultimately approved the deal:

 Martins      So, my suspicion was giving-- when I told them, ‘Look, although we didn’t

              find anything wrong, although it’s very good for the company, I needed to


                                                 22
            Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 23 of 38



               say that I'm going for it, I'm proposing it with my nose closed because I

               smell something wrong.’ Because the guy didn’t get this, it was one of the

               best resource in the world. So, the guy wouldn’t get it only because he has

               blue eyes and beautiful eyes, okay.

BC Agent Yes.

Martins        Nothing wrong happened, but we didn’t found anything at all. So, that’s--

               it’s only the additional information we gave, and we told the board, look,

               the CEO was with me because-- the CEO, he’s the one that present the

               proposal, okay. We were together only to confirm the numbers, confirm the

               premises and--.

BC Agent Yes.

Martins        -the assumptions, and everything. But he proposed the deal, and we told

               them, ‘Look, something wrong’, and the CEO told the same things. And at

               the end, the board said, ‘Okay, let’s go. Don’t tell anything more. Let’s go

               for it.’

      66.       Furthermore, despite warnings from Vale’s officers, Vale’s board remained keen on

approving the Joint Venture, as long as the due diligence process showed no evidence of

wrongdoings:

Martins        I already talked the board, okay?

BC Agent       No, but, sometimes in the board, you know, some people really think ‘okay,

               no problem, we don’t know anything, we continue’.

Martins        No question was raised as long as the due diligence showed nothing.




                                                   23
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 24 of 38



       67.     Following the completion of the due diligence process and the presentation of red

flags that raised by the due diligence team and the c-level officers, Vale’s board still decided to

approve the deal with full knowledge:

 BC Agent     There was a big argument in the board for the, for this-- when you said you

              don’t-- you have to close the nose in order not to smell.

 Martins      Not too much.

 BC Agent     Because-- why? Because it’s very-- it was very important--.

 Martins      Everybody was willing to do it.

 BC Agent     Because it was very important to--.

 Martins      It was very important for the company to do it, so, it went through easily.

 BC Agent     Even though you raised red flags all the way?

 Martins      Clearly.

       68.     Martins clarified that the board’s approval followed a detailed explanation of the

“history” of the Mining Rights following the conclusion of the due diligence process:

 BC Agent So, you were in the board, you were against the deal?

 Martins      No, I was in favour.

 BC Agent In favour?

 Martins      I proposed the deal.

 BC Agent Ah, you proposed the deal?

 Martins      I told-- All the history, okay? The board decided knowing everything.

 BC Agent Even the question marks?

 Martins      And I told them, I was in the board meeting and I said, ‘I'm proposing

              this deal, but I am--.’


                                                24
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 25 of 38



 BC Agent Closing your nose.

 Martins      Because I don’t smell-- that not smell good. We made all due diligence

              three months ago, we didn’t found anything wrong.

       69.     A similar statement was made by Martins while quoting Vale’s CFO at the time,

who reported to the board that despite not finding any evidence during the course of the due

diligence process, this did not necessarily mean that wrongdoings did not take place:

 Martins       And after the due diligence, we present the due diligence--.

 BC Agent      There is no proof.

 Martins       -even the CEO, the CFO which was not very in favour went to the board, ‘We

               look this, we look that, blah, blah, blah’, ‘We hire this, we hire that’, all very

               good companies and […], ‘Look, we did—we didn’t find but that does not

               mean there was not a problem there’

 BC Agent      Who said so?

 Martins       We, the […] --.

 BC Agent      Ah, the board.

 Martins       In the board meeting, I told you: ‘I’m going to this deal with our nose

               closed’.

       70.     Martins stressed that during these discussions with the board, Vale knew that

something was wrong with the way the Simandou license was obtained by BSGR, despite having

conducted due diligence which found nothing:

 Martins       At the time, we decide to go because it was very important for Vale to go. It

               was one of the biggest challenges for the company. And as I told you, you

               have to discuss it with the board and we open everything for the board, we


                                                  25
              Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 26 of 38



                made a due diligence, we never found anything wrong. We did due diligence,

                but we know that there was something wrong, okay?

                [...]

 Martins       But on the other hand, we know that Africa is all about it, okay?

 BC Agent      Yes.

 Martins       It’s impossible to go to Africa--.

 BC Agent      To get anything-- to get--.

 Martins       Yeah, without getting your hands dirty, okay? We know that he got it in a

               way that we-- but we, Vale’s company, would never do it because we are

               listed in New York so, we did all the due diligence, okay, if they did

               something, we needed to found. And then we didn’t found anything wrong so--

               but I told you, when I was in the board, I told the board in a very, very open

               speech, ‘Look, I'm going to this with my nose blocked.’

 BC Agent      Closed.

 Martins       Because there is some bad smell here.

        71.     It is clear from the above that Vale’s “bad smell” at the time relates to FCPA

violations, due to the clear reference to Vale being listed in NYSE, unlike its partner, which “got

its hands dirty.”

        F.      Vale did not rely on BSGR’s statements.

        72.     Although Vale was aware of the alleged wrongdoings which led to BSGR obtaining

the Simandou concessions, it knowingly opted to move forward with the deal and protected itself

with a series of declarations made by BSGR regarding the manner in which the concessions were

obtained.


                                                    26
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 27 of 38



       73.     This was done merely as a mechanism to optimize Vale’s chances of avoiding any

corruption allegations and not as a foundation to rely upon in the decision-making process behind

whether Vale would proceed with the agreement or not.

       74.     During the meeting with Monteiro, he explained that BSGR’s declarations were an

attempt to protect Vale:

 Monteiro       We structured a quite strong contract where we were forcing the company--

                well, not forcing, but anyway, enforcing, that’s a better word, the company to

                declare, to make a lot of declarations of the reps and warranties of how they

                were-- how they did (or didn’t) manage to get those permits, and […] were

                legal, or that they used legal means, that they did not bribe officials and so on.

                And by the end of the day actually, it was what we found out, we went through--

                the government in Guinea changed and they started to challenge the validity of

                the means that the guy did manage to get the permit. But the way our contract

                was done was quite strong, I mean, what the-- all the measures we took and

                reflected in the SPA to get Vale protected.

       75.     However, Monteiro then admitted that the declarations were not made so Vale could

be reassured that wrongdoings did not actually take place, since Vale realized that no business

entity would ever admit bribery in such circumstances:

 BC Agent       But you mention that you investigated and there were a number of companies

                that did the due diligence--.

 Monteiro       Yes.

 BC Agent       -and they had to declare that everything was done properly, and they didn’t

                commit any corruption, but it’s obvious that--.


                                                27
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 28 of 38



 Monteiro       They would never do that. Yeah, no, they--.

 BC Agent       It’s obvious that nobody will tell you, ‘Listen, I had to pay, I don’t know, this

                guy to get a permission. This is something obvious. Nobody will tell you

                upfront that they did that.

 Monteiro       Yeah, I-- of course not. But-- and the companies would not work in a way that

                they would tell you that everything was properly done, I mean, that’s not the

                way they work.

       76.     It is also noteworthy that in this context, where Vale’s main concern was that BSGR

“used legal means, that they did not bribe officials,” Monteiro’s earlier statement that “all the

diligence we did was fine, but still, there was that smell of something that could have been done

wrongly” relates to that exact concern which guided the due diligence process.

       77.     When Martins was questioned regarding whether Vale relied on BSGR during the

negotiations prior to entering the Joint Venture, he replied that BSGR was not considered reliable

by Vale from the beginning:

 BC Agent      Did Vale understood that they cannot rely on the statements of the company from

               before the project did-- it was understood that it’s not reliable?

 Martins       No. The partner was considered not reliable from the beginning, okay? That’s

               the fact, okay? Because we understood that he got the permits not in a straight

               way, not according to legislation.

       78.     In the same context, Monteiro reflected on Vale’s doubtful state of mind when he

explained an attempt by some of Vale’s directors to halt the payment to BSGR, in accordance with

the Joint Venture agreement, until the new Guinean parliament was assembled, as Vale realized

that moving forward with the deal was a risky decision:


                                                 28
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 29 of 38



 Monteiro       The president at that time was an interim president in Guinea, and he had to

                call for election, he was under pressure to call for elections, for parliament

                elections, then we recommend let’s wait a year or whatever it takes to-- until

                we have a Parliament and the Parliament can confirm it. And then put

                everything on escrow, and then-- but he insisted on buying the whole stuff

                and getting-- some protections in the contract, we did have, I mean, the

                contract was […] that we won the arbitration and Vale won the arbitration.

                But yeah, it was a risky decision at that time.

       G.      Vale treated the due diligence as an insurance policy.

       79.     As mentioned, despite conducting a due diligence process prior to entering the Joint

Venture with BSGR, Vale had knowledge of alleged wrongdoings prior to BSGR obtaining the

Simandou concessions.

       80.     Therefore, Vale did not treat the due diligence process as a means to seek the truth,

but rather as a means for protection and insurance that if the alleged wrongdoings were ever

exposed, Vale could argue its innocence.

       81.      This was confirmed by Martins during his third meeting:

 Martins       We made the whole investigation. We hired I think Clifford, Clifford Chance I

               think, the big lawyer office.

 BC Agent      Yes.

 Martins       We had people from Israel, these guys that investigate this kind of wrongdoing.

               And we found nothing, although we knew that there was something wrong. And

               that time is, it’s a good experience, okay?

 BC Agent      Yeah. So, actually, the due diligence was like an insurance policy for you--.


                                                29
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 30 of 38



 Martins       Yeah.

 BC Agent      -that, ‘Okay, we check’ and everything is okay.

 Martins       And that what we brought to the board and I said, ‘Look, we found nothing.’

       82.     Monteiro echoed these sentiments during his meeting:

 BC Agent        Isn’t this kind of due diligence some kind of insurance policy saying, ‘Listen, we

                 did the due diligence, and everything is okay.’?

 Monteiro        That’s, well, that’s how, that’s a thing to do as well, I mean, that you-- it’s also

                 a way that if you have troubles with the authorities, you can prove that you have

                 done a serious due diligence and that was one of your concerns. So, there is

                 also a sense that not necessarily if the guy has done it well done, not

                 necessarily the company will find out anything in their investigation, but it’s

                 also a way for you to get kind of protected and armoured--.

 BC Agent        Yeah.

 Monteiro        -that-- before the authorities, because if anything is find out later down the

                 road, then you can prove that you were diligent and that you did all you could

                 to figure out or try to find out if there was any illegal activities in the process to

                 get a permit.

       H.      Martins signed a witness statement for Vale and granted access to his e-mails.

       83.     During Martins’ third meeting, he disclosed that following the collapse of the

parties’ Joint Venture and the triggering of the arbitration proceedings by Vale, he was asked to

sign a witness statement for Vale, as well as provide access to all of his emails:

 BC Agent You yourself, you had to be involved in the process, in this legal process?

 Martins      No. I only gave some testimony in written.


                                                  30
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 31 of 38



 BC Agent Oh, okay.

 Martins      When Vale was involved on it, I had to open all my emails, okay? all my

              information, I have to sign a letter, giving the rights to go to all my even

              personal email and everything. So, I gave all the information, and I was

              completely clean, okay? I enter--.

 BC Agent So, you had to sign a statement for Vale?

 Martins      Yeah, yeah.

       I.      The new Guinean government asked Vale for bribes to keep Simandou.

       84.     Following the signing of the Joint Venture agreements, a series of events, unrelated

to the question of whether or not the Mining Rights were obtained by alleged misconduct, began

deterring Vale from remaining in Guinea.

       85.     The first of these events took place due to the appointment of the new administration

in Guinea which took place following Guinea’s December 2010 elections.

       86.     As reflected on by Martins, as soon as the regime in Guinea was replaced, the

newly-appointed government began demanding that Vale provide government officials with bribes

in order to retain the Mining Rights:

 Martins       We paid half billion dollars and we start investing very fast, Brazilian

               president was with us, Lula […], met with us to dinner to talk with the new

               president, but that was the problem in Africa. You make a deal with one guy,

               the next guy also want money. So, what they do? they--.

 BC Agent      They have to pay everybody?

 Martins       They destroy the deal in order for them to them to get their money […].

 BC Agent      I didn’t understand the last question-- the last sentence.


                                                   31
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 32 of 38



 Martins       They didn’t get-- because they had a new government, okay? And they know

               probably that the former government take some money from it.

 BC Agent      Yes.

 Martins       They want their part. So, the way that--.

 BC Agent      The new government?

 Martins       Huh?

 BC Agent      The new-- sorry, the new government.

 Martins       The new government, yeah, the new government. So, the way to get this is to

               create problems. All the agreement that was done with the last government, was

               not subscribed by the new government. So, then he start having a lot of

               discussions and that you never entered an agreement because you're not willing

               to pay again, okay?

 BC Agent      But this time, not you, you pay-- he paid.

 Martins       The guy paid.

 BC Agent      Yes. So, he was not ready to pay--?

 Martins       But now, this new government not asking money from the old, from the

               Jewish, asking money from us.

 BC Agent      Ah, they are asking money from--?

 Martins       Yes.

       87.     The above serves as further insight as to what Vale’s knowledge was during the

signing of the Joint Venture agreements. Martins clearly indicated that Vale understood that the

previous government “asked [for] money... from the Jewish.”

       88.     Martins explained that the demands for bribes from the new Guinean government

came indirectly from a middleman:
                                                32
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 33 of 38



 BC Agent      So, the new government came to you to ask for more money?

 Martins       Right. But not the real government, some-- you know, they don’t do it direct.

               They send someone--.

 BC Agent      Some middleman--.

 Martins       Yeah.

       89.     In addition, George Soros, who was affiliated with the new Guinean government,

began demanding that Vale “pay some money” for the development of Guinea on behalf of the

new government:

 Martins       Soros came to ask, ask me for more money for the country. Okay, you pay the

               2.5 billion to the Jewish and ask […] for Guinea. You have to pay some money

               for Guinea to develop

       J.      Vale withdrew from Simandou due to financial reasons before the investigation
               was launched.

       90.     Another significant incentive for Vale to withdraw from the Simandou project,

following their agreement to the Joint Venture, was its failed negotiations with the Liberian

government for the instalment of a railway to connect Simandou to Buchanan port on the Liberian

seashore.

       91.     Simandou is located deep in south-eastern Guinea and is much closer to Liberia’s

seashore than Guinea’s gateway to the Atlantic Ocean. As a result, the blueprint for the Simandou

project included a relatively short railway route for the sake of the shipping of Simandou’s iron

ore.

       92.     However, due to failed negotiations with the Liberian government, which were

followed by demands by the Guinean government that Vale ship the iron ore through Guinea using



                                               33
           Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 34 of 38



a significantly longer route, Vale decided to withdraw from the deal. Martins explained this

situation during his meeting:

 Martins      Because, you know, this tenement is the middle of Guinea, and Guinea is a
              country like that.

 BC Agent Like what?

 Martins      Between Guinea and the sea, you have a lot of other countries. And this
              tenement is almost 1,000 miles, 1,000 kilometers from the coast, Guinea
              coast. Not feasible, if you have to build a railway from that point to their
              seaside.

 BC Agent Yes.

 Martins      The only way to make it feasible is to go to Liberia. Because instead of 1,000
              kilometers, you’re gonna have only 300 kilometers.

 BC Agent Big difference.

 Martins      And also, in Liberia, you have a deep-water sea, which you don’t have in
              Guinea. So, the cost of the project of going through Guinea, all the way
              through Guinea, it would be something like $25 billion. But through
              Liberia it will be less than 10. So that specifically was the concession this
              guy brought. Not only the tenement, but also the rights--.

 BC Agent Rights for the--.

 Martins      -to go to Liberia.

 BC Agent It made the cost much lower.

 Martins      And make the project feasible.

 BC Agent That’s why it was interesting, the project?

 Martins      Yeah. But the new board, the first thing he did is ‘No, no, now you have to
              go through Guinea.’ Then we said, ‘Well, Guinea is not, is not feasible.’

 BC Agent Not feasible.


                                                34
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 35 of 38



 Martins      And then they took the tenement.


       93.     Martins expressed that Vale decided to stop investing in Africa before the

investigation regarding the Simandou license began:

 Martins       So, I didn’t reach an agreement with Soros, I didn’t reach agreement with the

               middleman. We changed the CEO of-- because of political issues. And the new

               CEO was not willing to invest in Guinea anymore. So, and we start exit process

               from there, and that was gone, okay? And then, there was big problem because

               DJO [DoJ] went against Benny Steinmetz, against the former wife of the former

               president, so, there was a big investigation.

       94.     During his third meeting, Martins disclosed that in order to rectify the situation,

Vale facilitated its connections with Brazil’s then-president Lula to negotiate with the newly-

elected Guinean government. However, at that stage, Vale realized that the new administration

had already cemented its position against the company:

 Martins       We took Mr. Lula and we went to Guinea because Mr. Lula was a leader in
               Africa, okay?

 BC Agent      Okay.

 Martins       All the Africa love him. And we bring him to Guinea to talk with the new
               president of Guinea. And when we come back, Mr. Lula told us, ‘Look, this
               guy is crazy.’ Because okay, maybe you have something wrong there, but it
               would be a $10 billion-- $12 billion project in Guinea. A country that has $2-3
               billion GDP. So, it’s something that could change the country completely.

 BC Agent      Yes.

 Martins       And he is not willing to let this go forward. So, then we understood that this
               new president will be against us because we send him Lula there, okay? It
               was the best ambassador that we could send to there.

                                                35
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 36 of 38




V.     Summary of evidence collected by Black Cube

       95.     Vale was desperate to get a foothold in the Simandou iron ore mine prior to entering

the Joint Venture agreement and could not afford losing it to its competitors. Vale realized that it

was the only “open door” in Africa and therefore decided to proceed with the deal at any cost.

Additionally, Vale’s strong political affiliations with Brazil’s former president, Lula, served as an

additional incentive to approve the deal, as Brazil sought to expand its influence in Africa.

       96.     Vale realized from the very beginning that BSGR obtained the Mining Rights

through alleged misconduct and doubted the legal validity of the Mining Rights due to a lack of

parliamentary confirmation in granting the license.

       97.     In addition, Vale received information from BHP and Rio Tinto, who conducted a

private investigation in connection to the matter, which reinforced Vale’s existing suspicions, since

the investigation obtained its information from a BSGR “insider.”

       98.     However, since Vale was highly motivated to get a foothold in Simandou, it decided

to proceed by conducting due diligence as well as getting written declarations from BSGR

regarding the manner in which the license was obtained.

       99.     Vale did not treat the due diligence process as a means to seek the truth, but rather

as “an insurance policy” and did not rely on BSGR’s declarations in its decision-making process,

as it deemed its partner “unreliable from the beginning.”

       100.    Following the completion of the due diligence process, in which no evidence of

wrongdoings was discovered, Vale still “knew something was wrong” and some directors advised

the CEO of Vale not to pay BSGR “a penny,” but rather to put the money in escrow and let the

Guinean government perform its own investigation and due diligence in order to secure Vale, who


                                                 36
             Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 37 of 38



saw the deal as “a risk.” However, Vale’s CEO was very keen on the deal and opted to proceed as

agreed.

          101.   Vale’s board was completely aware of its officers’ understanding of the manner in

which the Simandou concessions were allegedly obtained. This was discussed at length and in

detail during board meetings. However, Vale did not document such discussions in the board

meeting minutes, while some board members “did not want to hear” about it.

          102.   Finally, the board approved the deal unanimously and Vale entered the Joint

Venture. However, once Vale began making investments in Guinea, it began receiving requests

for bribes from the newly-elected government via a middleman. In addition, George Soros, who

was close to the new Guinean regime, requested that Vale “pay some money” towards the

development of the country.

          103.   Simultaneously, Vale’s business plan of shipping Simandou’s iron ore via Liberia

collapsed due to the Liberian government’s unacceptable demands and due to the new Guinean

regime’s demand that Vale lay the proposed railway solely through Guinean soil. This demand

made the Simandou project no longer financially beneficial for Vale and practically forced the

company to withdraw from the project, regardless of the investigation regarding the manner in

which the Mining Rights were obtained.




                                                37
           Case 1:20-mc-00212 Document 4 Filed 05/21/20 Page 38 of 38



       104.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct.



       Executed on the 21st day of May, 2020 in London, United Kingdom.




                                                              _____________________________
                                                                     DR. AVI YANUS




                                                38
